Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 17, 2021

The Court of Appeals hereby passes the following order:

A21D0220. RANDY EDWARDS v. THE STATE.
A21D0221. RANDY EDWARDS v. THE STATE.
A21D0222. RANDY EDWARDS v. THE STATE.

      Randy Edwards, who has been incarcerated since 2013, was convicted of one
count of making a false statement and five counts of terroristic threats. We affirmed
Edwards’s convictions on appeal. See Edwards v. State, 330 Ga. App. 732 (769 SE2d
150) (2015). Edwards also pleaded guilty to charges in three other criminal cases. In
2016, the Superior Court of Floyd County entered a standing order requiring a pre-
filing review of any additional filings by Edwards, finding that he had filed 56
separate motions, requests, or other pleadings in his five criminal cases.
      In 2020, Edwards attempted to file three documents in the Superior Court of
Floyd County, arguing that his trial judge should have recused himself and that the
2016 order requiring a pre-filing review promotes the obstruction of justice. On
November 3, 2020, the trial court entered an “Order Denying Filing of Petition for
Writ of Mandamus.” On December 30, 2020, the trial court entered an “Order
Denying the Filing of a Pro-Se Motion to Set Aside the Judgments, Convictions,
Sentencing & Orders in the above Criminal Cases.” On December 31, 2020, the trial
court entered an “Order Denying Filing of Amended/Supplemental Petition for
Challenge of Void Judgments, Petition for Writ of Mandamus, Civil Action for
Damages and Demand for Trial by Jury.” On January 10, 2021, Edwards filed an
application in the Supreme Court of Georgia, seeking discretionary review of these
orders. The Supreme Court then transferred these cases to this court, and they have
been docketed as Case Nos. A21D0220, A21D0221, and A21D0222.
      Edwards’s application for discretionary review of the trial court’s November
3, 2020 order (Case No. A21D0220) is untimely. To be timely, a discretionary
application must be filed within 30 days of entry of the order or judgment to be
appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga. App. 582, 583 (420 SE2d 393)
(1992). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot
accept an application for appeal not made in compliance therewith. See Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Here, Edwards filed his application 69
days after the trial court entered its order. Accordingly, Case No. A21D0220 is hereby
DISMISSED for lack of jurisdiction.
      Upon consideration of Edwards’s remaining applications for discretionary
review, it is ordered that Case Nos. A21D0221 and A21D0222 are hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/17/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.